Citation Nr: 1137768	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-30 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected thoracolumbosacral strain.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected cervical spine strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military duty from September 2005 to May 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in March 2011.  A copy of the transcript of this hearing has been associated with the claims file.

The Veteran, at his March 2011 Travel Board hearing, withdrew claims seeking service connection for bilateral hearing loss and abdominal pain.  The issues therefore are no longer before the Board for appellate consideration.

The increased rating claims concerning the Veteran's thoracolumbosacral and cervical spine segments being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his tinnitus is related to noise exposure incurred during his military service.



CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim for service connection, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, at 309.

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran's statements describing his symptoms are considered to be competent evidence.  However, these statements must be viewed in conjunction with all the evidence of record including the medical evidence.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Board acknowledges, however, that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran contends that he has tinnitus (noise in his ears) that is related to exposure to noise in service.

Noise exposure in service is conceded.  The Veteran credibly testified in March 2011 regarding his in-service use of hand grenades and grenade launchers as part of his security forces military occupational specialty.  See hearing transcript (transcript) at page seven.  The Veteran also informed a VA examiner in October 2007, that he was exposed to small weapons fire while in the military.  See report of VA audio examination.

Service treatment records are silent for any complaints or diagnosis of tinnitus.  However, the Board notes that the Veteran has made several statements (see above) and also testified that he had ringing and/or buzzing in his ears during service.  See page seven of transcript.  He also testified in March 2011 that while in the military he was exposed to "a lot of loud noises" without the use of hearing protection.  He added that he also wore radios from which he was exposed to "HF noises."  See page eight of transcript.

The Veteran initially underwent a VA audio examination in October 2007.  This is the only VA audio examination on file, and dated about five months following the veteran's separation from service.  The Veteran reported having bilateral intermittent tinnitus occurring three to four times a week, lasting for two to three minutes.  The examiner commented that a diagnosis of intermittent tinnitus was warranted.  The Veteran reported the onset of tinnitus to have been during his military service.  The Veteran told the examiner that he was exposed to small weapons fire during his period of service.  The examiner opined that, based upon electronic hearing testing, the Veteran's reported tinnitus was less likely as not neither caused by or the result of in-service noise exposure.

VA outpatient records dated in February and July 2008 show findings relating to the presence of subjective tinnitus.  


The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initially the Board acknowledges that the Veteran is competent to give evidence about what he experienced; i.e., that he was exposed to loud noise in service and that he has had tinnitus since service.  Charles v. Principi, 16 Vet. App. 370 (2002) (finding the Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Further, the Veteran's written statements regarding his in-service noise exposure are credible and consistent with the circumstances of his service.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

After carefully reviewing the evidence of record and resolving all reasonable doubt in his favor, the Board finds that the Veteran's current tinnitus cannot be reasonably disassociated from his in-service exposure to loud noises.  Although the VA examiner in October 2007 opined that the etiology of the Veteran's tinnitus was not military noise exposure, he appears to have based his entire opinion upon "electronic hearing testing."  

To this, the Board first observes that by its nature tinnitus is a ringing in the ears that can be detected by the Veteran.  Charles, at 374 (providing that ringing in the ears is capable of lay observation).  The United States Court of Appeals for Veterans Claims (Court) has held that, where there is of record lay evidence of in-service tinnitus and of tinnitus ever since service and medical evidence of a current diagnosis, such evidence suffices to indicate that disability may be associated with active service.  Id.  As such, the Veteran's statements and testimony as to when the ringing in the ears began is important and credible evidence going toward the matter of when the condition began.  The Veteran maintains that his tinnitus is a result of excessive noise exposure incurred during his military service.  

The Board acknowledges the October 2007 VA examiner's opinion that, based upon electronic testing, the Veteran's tinnitus was not likely related to service.  In this regard, the Board notes that after a full review of the record, it found that the first report of tinnitus is shown not long after the Veteran's service separation.  Prior to (as shown as part of his August 2007 service connection claim, see VA Form 21-526) and since the October 2007 VA examination report, the Veteran has credibly stated that he first experienced tinnitus since service. The Veteran has consistently maintained that he has experienced symptoms of tinnitus since service.

Given the nature of tinnitus, the Veteran is the only one who is competent to state when he began to perceive tinnitus.  The Veteran has credibly stated that his tinnitus began in service and that it has continued thereafter.  Here, given the findings of established noise exposure in service and the Veteran's own competent lay testimony of chronic symptoms of tinnitus in service and thereafter, the Board concludes that the Veteran's description of his tinnitus is sufficient to place the evidence in relative equipoise.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  Consequently, resolving any doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus is likely related to service.  Hence, service connection for the disability is warranted.  See 38 C.F.R. § 3.303.

Based on the totality of the evidence, and resolving all reasonable doubt in his favor, the Board finds that the Veteran currently has tinnitus that was incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

As concerning the two increased rating claims now perfected for appeal, pertaining to the Veteran's service-connected thoracolumbosacral strain and cervical strain, and both rated 10 percent disabling since May 25, 2007, remand is necessary in this case to obtain VA examinations.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim, and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board notes that the Veteran was last afforded a VA examination which addressed his spine in October 2007.  This is four years ago.  In some instances, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The October 2007 VA general medical examination report shows that the Veteran complained of constant pain all the way up and down his spine.  He added that his lower back pain radiated into his thighs and calves.  The Veteran further reported occasional tingling in his calf muscles.  He also reported radiating pain from his cervical spine into his upper torso.  Following examination of the Veteran, diagnoses of lumbosacral strain with mild limitation of motion, chronic strain of the dorsal spine, and cervical spine strain with upper back pain were diagnosed.  X-ray examination of the thoracic, lumbar, and cervical spine segments were all reported to be normal.  

The Veteran testified in March 2011 that his doctor had ordered him not to lift more than six pounds.  See page three of transcript.  He added that his back was worse since he was last afforded a VA examination.  Id.  The Veteran also testified that he was unable to go to physical therapy since he had car as a result of his being unable to work.  See page four of transcript.  He also testified, however, that he began a moving company so that other people could do the work.  See page six of transcript.  The Veteran also asserted that his two service-connected spine disabilities cause trouble sleeping.  See page nine of transcript.  This testimony clearly represents to the Board an indication of allegations of worsening symptoms since October 2007.  

In light of the factors noted above, the Board concludes that, in this case, additional VA examinations are needed to render a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Based on the above-discussed VA medical findings noted, which include both orthopedic and neurological symptoms/complaints, orthopedic and neurological examinations are here needed to address the nature and severity of any and all orthopedic and neurologic symptoms.  As indicated in Note (1) in VA's General Rating Formula for Diseases and Injuries of the Spine, VA is to separately evaluate associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

The Board also observes that the Veteran's spine disabilities have been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011), which addresses limitation of motion of spine segments.  In evaluating a disability under this code section, consideration must also be given to such findings as painful motion, functional loss due to pain, additional disability during flare-ups, weakness, and excess fatigability.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45 (2009).  Such an evaluation has yet to have been conducted.  

Finally, the Board points out that where a veteran appeals the initial rating assigned for a disability, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned.  Fenderson v. West, 12 Vet. App 119, 126 (1999).  However, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Thus, in this case, more recent VA examination findings may provide additional evidence showing that a higher initial or staged rating is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA orthopedic and neurological examination to determine the current severity of his service-connected thoracolumbosacral spine and cervical spine.  The claim files must be made available to the examiner, and he should review the file prior to the examination.  In accordance with the current exam protocol, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any thoracolumbosacral spine and cervical spine disabilities.  Necessary tests and studies, including neurological studies and range of motion studies reported in degrees, must be accomplished.  All findings should be made available to the physician prior to the completion of his reports, and all clinical findings should be reported in detail.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected thoracolumbosacral and cervical spine disabilities.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

In addition, after considering the Veteran's documented medical history and assertions, the physician should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Concerning the Veteran's thoracolumbosacral and cervical spine disabilities, the examiner must answer the following questions:

a.  Is there favorable or unfavorable thoracolumbar and/or cervical spine ankylosis?  If so, which and to what degree?

b.  What is the exact measurement for forward flexion of the Veteran's thoracolumbar and cervical spine segments?  Does the Veteran's age, body habitus, neurologic disease, or other factors unrelated to disease or injury of the spine, in any way render the range of motion values normal, even though they do not conform to the normal range of motion values set forth in Note (2) of 38 C.F.R. § 4.71a (2011)?  If so, a full supporting rationale for such a conclusion must be furnished.

c.  What is the combined range of motion of the thoracolumbar and cervical spine segments (forward flexion, extension, lateral flexion, and lateral rotation), with normal being 240 and 340 degrees respectively?

d.  Does the Veteran's thoracolumbosacral and/or cervical spine disability exhibit weakened movement, excess fatigability, or incoordination?  If feasible, these determinations should be expressed in terms of additional lost range of motion or favorable or unfavorable ankylosis due to any excess fatigability, weakened movement or incoordination.  If the examiner is unable to make such a determination, it should be so indicated on the record.

e.  During the prior twelve months has the Veteran experienced incapacitating episodes (i.e., a period of acute signs and symptoms which require bed rest prescribed by a physician and treatment by a physician) involving his thoracolumbosacral and/or cervical spine disorder having a total duration of at least four weeks?

The examiner should also conduct a full clinical evaluation of the symptomatology of the Veteran's thoracolumbosacral and cervical spine disabilities and discuss and described the degree of neurologically-based disability, if present, as being "severe," "moderately severe," "moderate," or "slight."


The examiner is requested to provide a rationale for any opinion provided, preferably with citation to the clinical record.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The Veteran is hereby notified that it is his responsibility to report for the above-ordered VA examination, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).


4.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the appealed initial increased rating issues in light of all the evidence of record.  In so doing, the RO should also consider whether "staged" ratings are appropriate in light of Fenderson.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  If in any respect the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


